






Exhibit 10d (ii)


FIRST AMENDMENT TO KAMAN CORPORATION


POST-2004 DEFERRED COMPENSATION PLAN




THIS AMENDMENT made by Kaman Corporation for the purpose of amending the Kaman
Corporation Post-2004 Deferred Compensation Plan,
WITNESSETH:
WHEREAS, by written plan instrument effective January 1, 2005, Kaman Corporation
(“Corporation”) adopted the Kaman Corporation Post-2004 Deferred Compensation
Plan (“Plan”); and


WHEREAS, the Corporation reserved the right, in Section 9.2 thereof, to amend
the Plan; and
 
WHEREAS, the Corporation now wishes to amend the Plan in the particulars set
forth below; and


NOW, THEREFORE, the Corporation hereby amends the Plan as follows, effective as
of January 1, 2012, in the following particulars:


1.    Section 1.3(b) is amended by the deletion of the words “who do not
participate in the SERP during a Plan Year”.


1.Section 5.1 is amended by the deletion of all brackets “[ ]” wherever the same
shall appear therein.


3.    The first sentence of Section 6A.1 is amended by the deletion of the words
“who is not also a participant in the SERP”.


4.    The second and third sentences of Section 11.20 are amended by the
deletion of the following words:


“provided, however, that the term shall not include any person who is entitled
by contract to receive a payment in lieu of the supplemental deferred
compensation provided for in Section 6A, including, but not limited to,
retirement benefits in addition to those provided under the Pension Plan.
Nevertheless, “Participant” in the Supplemental Plan established by Section 6A
shall also include an employee who terminates participation in the SERP without
being eligible after such termination to again participate in the SERP and who
then participates in the Plan.”




5.    Section 11.33 is amended in its entirety to read as follows:
11.33 “Thrift Plan” means the Kaman Corporation Thrift and Retirement Plan, and
all amendments thereto, including that certain amendment effective as of January
1, 2008, in which the Kaman Corporation Thrift and Retirement Plan was renamed
the Kaman Corporation 401(k) Plan, and all subsequent amendments thereafter.




--------------------------------------------------------------------------------






EXCEPT AS AMENDED HEREIN, the terms of the Plan as amended are confirmed and
remain unchanged.


IN WITNESS WHEREOF, Kaman Corporation has caused this First Amendment to be
executed on its behalf by its duly authorized officer this 20th day of February,
2012.


ATTEST:                        KAMAN CORPORATION




/s/ Candace A. Clark                By:     /s/ William C. Denninger    
Candace A. Clark                    William C. Denninger        
Senior Vice President, Chief Legal            Executive Vice President and Chief
Officer and Secretary                    Financial Officer




